Citation Nr: 9930226	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

FINDINGS OF FACT

1.  The veteran served in Vietnam.  

2.  The veteran reported stressors.  

3.  Posttraumatic stress disorder (PTSD) has been diagnosed.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requisite elements of a well-grounded PTSD claim are: (1) 
a current medical diagnosis; (2) evidence "(presumed credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability." 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see 
also Moreau v. Brown, 9 Vet. App. 389, (1996).  For a PTSD 
claim to be well grounded all the elements must be present. 
Cohen, supra.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim, which is plausible.  The veteran has alleged 
stressors and PTSD has been diagnosed based on the claimed 
stressors.  All relevant facts have not been developed.  VA 
has not completed its duty to assist the veteran in the 
development of his claim.  U.S.C.A. § 5107(a) (West 1991).  
All duties owed to the veteran have not been met.  See 
Robinette v. Brown, 8 Vet.App. 69 (1995).  


REMAND

The veteran contends that he has PTSD as the result of 
stressors experienced while serving in Vietnam.  

The veteran provided stressor information in support of his 
claim for service connection for PTSD.  In his Substantive 
Appeal the veteran wrote that the VA never applied to, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) previously the Environmental Services Group (ESG), 
to substantiate his stressors.  The RO did not attempt to 
verify the veteran's stressor information with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  

The issue of entitlement to service connection for PTSD is 
REMANDED for the following:  

The RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents, 
including a copy of the DA Form 20, 
Enlisted Qualification Record, should be 
sent to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
[previously the United States Army and 
Joint Services Environmental Support Group 
(ESG)], 7798 Cissna Road, Springfield, VA 
22150.  See VA MANUAL M21-1, Part VI, 
Paragraph 7.46 (1992).  They should be 
requested to provide any information, 
which might corroborate the veteran's 
alleged stressors.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


